NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email by Applicant’s representative, Nicolas J. DiCeglie, Jr., on March 15, 2022.
The application has been amended in the claims as follows:  
In claim 1, paragraph 7, please delete the phrase: 
“wherein, in the bonding layer, an area ratio of the Cu3P phase in a region extending by up to 50 µm toward the Cu member from the bonding surface of the ceramic member is 0.3% or more and equal to or lower than 15%,” and insert in its place the following:
	--wherein, in the bonding layer, an area ratio of the Cu3P phase, in a region extending by up to 50 µm toward the Cu member from the bonding surface of the ceramic member, is from 0.3% to 15%,--.
	Please cancel claims 6-9. 
Allowable Subject Matter
Claims 1-5 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: wherein, in the bonding layer, an area ratio of the Cu3P phase in a region extending by up to 50 µm toward the Cu member from the bonding surface of the ceramic member is 0.3% or more and equal to or lower than 15%.  Claims 2-5 depend from claim 1, and thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829